Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a Final Office Action on the merits.  Claims 1-12 and 14-21 are currently pending and are addressed below.

Response to Amendment
The amendment filed 05/02/2022 has been entered. Claims 1-12 and 14-21 are currently pending. The previous 35 USC 112 rejection remains since the issue has not been adequately resolved and the claims remain indistinct.

Response to Arguments
Applicant’s arguments with respect to claims 1-12 and 14-21 have been considered but are moot because the arguments do not apply to the combination of references and/or rationale being used in the current rejection.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-12 and 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, the scope of the final, newly added limitation is unclear and indistinct. 
Firstly, with respect to the phrase “the navigation route map disappears”, the specification as originally filed recites the “navigation route is no longer displayed until the user deviates from the navigation route for a certain distance”, whereas the newly amended claim limitation recites the “navigation route map disappears…”. The specification distinguishes between the navigation route and the navigation route map as being separate elements, although there is some ambiguity and inconsistency with the terms used throughout the specification. It appears, as best understood that the term “navigation route map” refers to a listing of route instructions as shown in Fig. 3, whereas the “navigation route” refers to a display of a route as in Fig. 4. It is unclear which element “disappears” in this claim.
Additionally, it is unclear what is meant by “disappears” in this context. If it is meant to refer to discontinuing a display of an element, no element of the claim is previously recited as being displayed. Other interpretations, such as deleting from memory are possible.
Also, as previously mentioned in the Office Action mailed 02/07/2022, the paragraph of the originally filed specification appears to combine seemingly unrelated concepts in a manner that does not make clear what the scope of the claim is meant to be. For example, it is unclear how the range of a panoramic area is meant to correlate with a navigation route map disappearing. It is unclear how the map and the panoramic area are related. Additionally, it is unclear if the “certain distance” and the “preset limit” are meant to be the same/related. 
Further, it is unclear what is meant by “a range of a panoramic area rendered for each panoramic point has a preset limit”. Since the panoramic points are disclosed as images stitched together, it is unclear what is meant by a “range of a panoramic area”. It is unclear how the panoramic area relates to the panoramic points.
Additionally, it is unclear what function the phrase “a user freely travels within the panoramic area” performs in the claim. The phrase does not appear to recite a positive limitation in context.
Overall, it appears the final limitation of the independent claims comprises multiple, disjointed concepts, which do not form a coherent limitation in the context of the claim. 
The Examiner is unable to determine the claim scope in light of the specification, and they have not been treated on the merits.
Claims 1, 7, and 14 are similarly indistinct.
Any claim not explicitly rejected under this heading is rejected as being dependent on an indefinite claim.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J RINK whose telephone number is (571)272-4863.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 5712726919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan Rink/Primary Examiner, Art Unit 3664